 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDKenneth Curry Company, Inc. and James M. Coupe,Jr. Case 17-CA-1115719 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 30 June 1983 the National Labor RelationsBoard issued its Order' in this proceeding in whichit adopted, in the absence of exceptions, the admin-istrative law judge's decision. The Order directedthat the Respondent, Kenneth Curry Company,Inc., its officers, agents, successors, and assigns,make whole James M. Coupe Jr. for any loss ofearnings he may have suffered as a result of theRespondent's unfair labor practices. Thereafter, on5 December 1983 the United States Court of Ap-peals for the Eighth Circuit entered its judgmentenforcing in full the Board's Order.2 A controver-sy having arisen over the amount of backpay dueunder the terms of the Board's Order as enforcedby the court, the Regional Director for Region 17on 23 April 1984 issued a backpay specification andnotice of hearing alleging the amount of backpaydue to James M. Coupe Jr. under the Board'sOrder and notifying the Respondent that a timelyanswer must be filed which must comply with theBoard's Rules and Regulations. The Respondentfailed to file an answer to the backpay specifica-tion. On 20 June 1984 the General Counsel filedwith the Board a "Motion to Transfer Proceedingsto the Board and for Summary Judgment." On 27June 1984 the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent has filed no response.Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides that if an answer is not filed within15 days from the service of the specification theBoard may find the allegations of the specificationto be true and enter such an order as may be ap-propriate. The undisputed allegations in the Motionfor Summary Judgment disclose that the Respond-ent, after being duly served,3 has failed to file ananswer to the backpay specification.1 Not reported in Board volumes2 NLRB v Kenneth Curry Co, No. 83-2426 (unpublished opinion)3 On 23 April 1984 the Regional Office mailed the backpay specifica-tion and notice of heanng to the Respondent by certified mail to two ad-In view of the Respondent's failure to file ananswer to the backpay specification in accordancewith the provisions of Section 102.54 of the Na-tional Labor Relations Board Rules and Regula-tions and the Respondent's failure to respond to theNotice to Show Cause,4 the Board finds the allega-tions of the specification to be true and grants theGeneral Counsel's Motion for Summary Judgment.Therefore, on the basis of the allegations which areaccepted as true the Board finds the facts as setforth therein, concludes the backpay due James M.Coupe Jr. and the contributions due the pension,health, welfare, and industry advancement funds3on Coupe's behalf are as stated in the computationsof the specification and orders that payment there-of be made by Respondent Kenneth Curry Compa-ny, Inc. as set forth in the backpay specification.ORDERThe National Labor Relations Board orders thatthe Respondent, Kenneth Curry Company, Inc.,Kansas City, Missiouri, its officers, agents, succes-sors, and assigns, shall pay to employee James M.Coupe Jr. amounts due him in accordance with thebackpay specification plus interest accrued to thedate of payment pursuant to the Board's Order andthe court judgment, minus tax withholdings re-quired by Federal and state laws, and amounts duefor contributions to the pension, health, welfare,and industry advancement funds as stated in thebackpay specification.dresses which had been provided to the Regional Office by the Respond-ent 9440 Newton, Kansas City, MO and 9804 Hedges, Kansas City, MOThe documents mailed to the 9440 Newton address were returned on 4May 1984 to the Regional Office by the Postal Service as "unclaimed"by the Respondent The documents mailed to the 9804 Hedges addresswere forwarded by the Postal Service to the 9440 Newton address pursu-ant to a change of address form completed by the Respondent and filedwith the post office On 18 May 1984 the Regional Office again mailedthe documents to both addresses by regular mail with a cover letter In-forming the Respondent of its obligation to file an answer no later than 4June 1984 On 18 and 19 May 1984 counsel for the General Counsel at-tempted to serve the Respondent personally at both addresses, but theRespondent was not present On 25 May 1984 the compliance officer forRegion 17 visited the Respondent's premises at 9440 Newton and left thebackpay specification and notice of hearing with a cover letter again noti-fying the Respondent of the 4 June 1984 deadline for filing an answer4 The order transferring proceedings to the Board and Notice to ShowCause were mailed to the Respondent by certified mall to the 9804Hedges address and by regular mail to the 9440 Newton address On 30June 1984 the certified mail envelope was received and accepted at the9804 Hedges address5 Member Hunter would not order the Respondent to make contribu-tions to the industry advancement fund272 NLRB No. 8